                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


   SONYA P. WILLIAMS,                               )
                                                    )
          Plaintiff,                                )
                                                    )       No. 2:17-cv-02050-TLP-egb
  v.                                                )
                                                    )       JURY DEMAND
  SHELBY COUNTY BOARD OF                            )
  EDUCATION,                                        )
                                                    )
          Defendant.                                )


                       ORDER SUSTAINING CLAIM OF PRIVILEGE


       Defendant moved for a determination of privilege with respect to certain documents

that were inadvertently disclosed by Plaintiff as part of her pretrial disclosures. (ECF No. 97.)

Plaintiff’s counsel immediately notified counsel for Defendant of this inadvertent disclosure

and asserted a claim of privilege pursuant to Federal Rule of Civil Procedure 26(b)(5).

Defendant immediately ceased viewing the material and sequestered the documents pending a

determination by this Court of Plaintiff’s claim of privilege. For the reasons stated in open

court, the Court SUSTAINS Plaintiff’s claim of privilege. Defendant shall destroy or return

the privileged material at the earliest time possible.

       SO ORDERED, this 16th day of January, 2019.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE
